                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

KATHERINE R. WARREN                                                       PLAINTIFF
ADC# 714772

V.                                4:19-CV-65 SWW

GEORGIA A. FIGURES, et al.                                             DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 14th day of March, 2019.



                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE 

                                            
                                            
